Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions

The response filed on 03/31/2021 has been entered and made of record.
The telephone interview initiated by the Examiner with the Representative Stephen A. Herrera (Reg. No. 47,642) on 04/12/2021 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claims 10 and 20 are canceled.
Claims 1-9, 11-19 and 21 are pending with claim 21 being amended.


REASON FOR ALLOWANCE



The claimed invention is an encoder/an encoding method with a distinct combination of limitations (emphasis added):  “…, for each of a plurality of reference pictures included in a buffer description for the current picture, a respective one-bit flag according to one of two available values for the one-bit flag, the two available values for the one-bit flag comprising: a first value explicitly indicating to a decoder to include the reference picture in a reference picture list for decoding the current picture; and a second value explicitly indicating to the decoder not to include the reference picture in the reference picture list for decoding the current a reference picture, corresponding to a one-bit flag set to the second value and missing from a decoded picture buffer of the decoder, has been correctly removed from the decoded picture buffer.”.

Regarding the claimed invention, it is agreed in Patent Board Decision filed on 02/01/2021 that Chen [US 2012/0230409 A1] in view of ISO (“ISO”) [NPL Titled “ISO/IEC 14496-10”, 2nd Ed, 2004-10-01] cited on the Final Rejection teaches the “respective one-bit flag” limitation.

The prior art Wang et al. (“Wang_521”) [US 2007/0086521] is newly found to teach the “reference picture removed from the decoded picture buffer” limitation in the claimed invention as follows:
a reference picture, corresponding to a one-bit flag set to the second value (i.e. marking ‘unused for reference’) and missing (i.e. marking ‘non-existing’) from a decoded picture buffer of the decoder (i.e. ‘DPB’), has been correctly removed from the decoded picture buffer [para. 0048: ‘is removed from the DPB’].
Chen, ISO and Wang_521 are combinable because they are from the same field of video compression. 

However, no strong motivation to combine the prior arts of the record is found to teach the combination of “a one-bit flag set to the second value” and “missing from a decoded picture buffer of the decoder”, for a reference picture, corresponding to the one-bit flag set to the second value (i.e. marking ‘unused for reference’) and missing (i.e. marking ‘non-existing’) from a decoded picture buffer of the decoder (i.e. ‘DPB’), to be removed from the decoded picture buffer.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 1-9, 11-19 and 21 are allowed.



CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/

Primary Examiner, Art Unit 2488